Citation Nr: 0029038	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-27 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 60 
percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1988 to July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran requested a travel board 
hearing; however, he failed to report for a hearing before a 
Veterans Law Judge scheduled in September 2000.  

In November 1997, the veteran submitted a notice of 
disagreement with the disability rating assigned for 
hypertension in the October 1997 rating decision.  The RO 
issued a statement of the case on that issue in March 1998, 
which included an advisory to the veteran as to the 
requirements for perfecting his appeal of that issue.  
Because the RO did not receive a completed VA Form 9, Appeal 
to the Board of Veterans' Appeals, or other sufficient 
correspondence with respect to this issue, the appeal is not 
perfected and therefore not currently before the Board.    

In addition, in a May 1996 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran never initiated an appeal of 
that decision, which therefore is also not before the Board. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Based on the evidence of record, application of either 
version of the rating criteria for bronchial asthma effective 
before or as of October 7, 1996, fails to support a 
disability rating greater than 60 percent for the veteran's 
service-connected bronchial asthma.

3.  Both before and as of October 7, 1996, the evidence of 
record shows minor fluctuations in weight without evidence of 
other severe health impairment due to asthma.  The veteran's 
medications include a variety of inhaled and oral 
bronchodilators, inhaled steroids, and occasional courses of 
oral steroids.   

4.  Pulmonary function tests performed in the July 1997 PFTs 
revealed pre-bronchodilator forced expiratory volume in one 
second (FEV-1) of 64 percent predicted.  The ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) was 65 percent.  The veteran failed to report for 
pulmonary function tests scheduled on five different 
occasions in 1998 and 1999.   

5.  There is no evidence that the veteran has severe dyspnea 
or weekly or more frequent asthma attacks with episodes of 
respiratory failure, or requires daily systemic 
corticosteroids or immuno-suppressive medication.  He has 
been hospitalized on one occasion and has been able to secure 
and maintain employment.  


CONCLUSIONS OF LAW

1.  Neither rating criteria for bronchial asthma effective 
before or as of October 7, 1996 is more favorable to the 
veteran based on the evidence of record.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).

2.  The criteria for a disability rating greater than 60 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.97, Diagnostic Code 6602 (1999); 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Accordingly, the Board finds 
that the veteran's claim for an increased rating is at issue.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The veteran's service medical records showed that he was 
diagnosed as having new onset mild reactive airway disease in 
May 1993.  Treatment included Proventil and Azmacort.  A 
Medical Board Report prepared in December 1993 explained that 
the veteran had suffered frequent asthma attacks and had been 
seen in the emergency room four times since the diagnosis.  
The symptoms were controlled with medication.  Physical 
examination was significant for mild inspiratory and 
expiratory wheezes bilaterally.  Chest X-rays showed no 
active disease.  Pulmonary function tests (PFTs) were 
consistent with moderate obstructive airway disease 
responsive to bronchodilator.  The Medical Board recommended 
that the veteran appear before the Physical Evaluation Board.  
In a March 1994 report, the Physical Evaluation Board found 
the veteran unfit for duty due to reactive airway disease.  

In August 1994, the veteran submitted his original disability 
claim seeking service connection for disorders including 
asthma.  In connection with this claim, he underwent a VA 
examination in November 1994.  The examiner commented that 
the veteran was working in electronics.  The veteran related 
that he had been treated several times with bronchodilators 
and tapering doses of steroids.  He complained of mild chest 
tightness with breathing, associated mild wheezing, some 
clear rhinorrhea, and occasional watery eyes.  He denied any 
chest pain, dyspnea, orthopnea, or paroxysmal nocturnal 
dyspnea.  Physical examination revealed some mild end-
expiratory wheezing and minimal stridor on deep inspiration.  
The veteran's weight was 191 pounds.  The diagnosis included 
possible asthma.  

The RO obtained the veteran's VA outpatient medical records 
dated from October 1994 to December 1994.  In October 1994, 
he presented with an exacerbation of asthma.  He complained 
of productive cough and constant wheezing.  Examination was 
significant for scattered inspiratory and expiratory wheezes.  
The veteran weighed 189 pounds.  Treatment included albuterol 
and a course of oral prednisone.  The veteran returned one 
week later showing improvement to baseline.  He was to begin 
using a flunisolide inhaler once finished with the 
prednisone.  The veteran experienced another asthma 
exacerbation in November 1994, for which he was treated at 
San Jose Medical Center.  Records of treatment at VA the next 
day indicated that the veteran admitted to noncompliance with 
his medications.  At that time, examination revealed diffuse 
inspiratory and expiratory wheezing.  He was to continue 
using albuterol and Aerobid.  Notes dated in December 1994 
indicated that the veteran was taking his medication 
regularly.  He had good exercise tolerance in the past, 
though he could now ride on the treadmill for five to ten 
minutes.  The veteran reported that he worked as a mechanic.  
Examination revealed only fine inspiratory and expiratory 
wheeze.  He weighed 187 pounds.  About three weeks later in 
December 1994, the veteran reported good improvement in 
symptoms.  He experienced morning shortness of breath that 
resolved with inhalers.  His weight was 189 pounds.  The 
physician changed his medication to include salmeterol.         

In addition, the RO obtained records from the San Jose 
Medical Center.  The veteran was taken to the hospital after 
experiencing shortness of breath without relief from 
medication.  He showed good improvement with bronchodilators.  

In a March 1995 rating decision, the RO established service 
connection for bronchial asthma and assigned a 30 percent 
disability rating effective from the day after the veteran's 
separation from service in July 1994.  The veteran timely 
appealed the percentage disability rating assigned. 

In his July 1995 notice of disagreement and August 1995 
substantive appeal, the veteran generally asserted that he 
had been unable to work since his separation from service in 
July 1994 due to his asthma.  In a January 1996 statement, he 
listed his current medications as Proventil, Atrovent, 
Serevent, and Aerobid, which provided only temporary relief.     

The RO obtained additional VA outpatient medical records 
dated from April 1995 to March 1996.  In July 1995, the 
veteran complained of increased wheezing and fatigue.  
Examination revealed slight crackles in the middle field but 
no wheezing.  His weight was about 180 pounds.  The diagnosis 
was asthma exacerbation and possible bronchitis or upper 
respiratory infection.  The veteran returned about three 
weeks later in July 1995 with another exacerbation manifested 
by diffuse bilateral wheezing and productive cough.  He was 
started on a tapering dose of prednisone.  Although the 
veteran presented with symptoms in October 1995, he was 
diagnosed as having an upper respiratory tract infection.  
The physician specifically noted that the veteran was not 
dyspneic, such that the incident did not appear to be an 
exacerbation of asthma.  The veteran's weight at that time 
was 187 pounds.  Pulmonary clinic notes dated in January 1996 
indicated that the veteran used Proventil often but without 
relief of daily wheezing and chest pain.  He weighed 181 
pounds.  The diagnosis was poorly-controlled asthma of 
moderate severity.    

The veteran was afforded another VA examination in May 1997.  
The examiner noted that the claimed folder was available and 
reviewed.  He discussed the circumstances of the veteran's 
June 1996 VA hospitalization and noted that the veteran had 
several subsequent emergency room admissions for severe 
asthma attacks.  The diagnosis included severe asthma.  

In July 1997, the veteran again underwent a VA examination.  
The examiner indicated that the veteran had not had any 
additional treatment since the last examination.  In 
addition, he failed to report for PFTs scheduled in April 
1997.  The veteran last took prednisone in March.  His 
current medications included Proventil, Atrovent, and 
Flovent.  He had not needed to go to the emergency room at 
all on his current medication regimen.  The veteran worked as 
an assembly technician at an electronics firm.  He lost 
approximately two days a month from work due to asthma.  
Examination of the lungs was normal.  

PFTs administered in July 1997 in association with the VA 
examination revealed a forced vital capacity (FVC) of 4.17, 
or 76.7 percent predicted, and a forced expiratory volume in 
one second (FEV-1) of 2.7, or 64.4 percent predicted, before 
bronchodilators.  The ratio of forced expiratory volume in 
one second to forced vital capacity (FEV-1/FVC) was 65 
percent.  After bronchodilators, FVC was 4.4, or 81 percent 
predicted, and FEV-1 was 2.93, or 69.8 percent predicted.  
FEV-1/FVC was 67 percent.  The study was interpreted as 
showing mild airflow obstruction with some bronchodilator 
reversibility.   
      
In February 1998, the RO obtained more of the veteran's VA 
outpatient medical records dated through August 1997.  
Pulmonary clinic notes dated in April 1996 indicated that the 
veteran was still working in electronics.  Notes dated in 
June 1996 related that he continued to have dyspnea and 
wheezing, particularly when the medications wore off.  His 
medications included flunisolide, albuterol, salmeterol, and 
Atrovent.  His weight was 183 pounds.  Later in June 1996, 
the veteran was hospitalized at VA for an exacerbation of 
asthma.  It was noted that he was not steroid dependent.  
Examination at admission revealed coarse breath sounds, 
wheezes, and poor air movement.  He was treated with 
intravenous steroids as well as inhalers.  Chest X-rays 
showed pneumomediastinum with subcutaneous emphysema.  At 
discharge, he was to continue his regular inhaled medications 
and was put on a prednisone taper.  Subsequent records showed 
that the veteran slowly improved and discontinued the 
prednisone by August 1996.  General medical clinic notes 
dated in November 1996 related that the veteran had no 
dyspnea or wheezing with consistent use of his medications, 
which were unchanged.  His weight was 184 pounds.  Pulmonary 
clinic notes dated in December 1996 showed treatment for an 
upper respiratory infection with exacerbation of asthma with 
no change in standard medications.  The veteran's weight was 
180 pounds.  Notes dated in January 1997 reflected continued 
respiratory complaints.  He had started a new job two weeks 
before and reported inhaling various types of dust.  The 
assessment was poorly-controlled asthma.  The physician 
prescribed Flovent instead of Aerobid, added theophylline, 
and started the veteran on a prednisone taper.      

In a March 1998 rating decision, the RO increased the 
disability evaluation for asthma to 60 percent, effective 
from July 1994.  

During the September 1998 VA examination, the veteran 
reported that he continued to have problems with asthma 
despite treatment with albuterol, Atrovent, and Flovent.  He 
was intermittently free of symptoms.  However, he had to go 
to the emergency room about four times a year, particularly 
if he contracted an upper respiratory infection.  The veteran 
explained that he achieved temporary relief with medications 
and had limited his physical activity due to his symptoms.  
The examiner reviewed the results of the July 1997 PFTs.  
Physical examination was normal.  The diagnosis was 
intermittent bronchial asthma.  Chest X-rays taken in 
conjunction with the examination were essentially 
unremarkable.  

Notes associated with the September 1998 VA examination 
indicated that the veteran failed to report for PFTs 
scheduled in September, cancelled the tests scheduled in 
October, and again failed to report for tests scheduled in 
November.  

During the May 1999 VA examination, the veteran related that 
he had a chronic dry cough and woke up with asthma almost 
every morning.  In addition, he occasionally had flare-ups of 
symptoms that required acute treatment with albuterol.  The 
veteran reported markedly diminished exercise tolerance, 
though he got by quite well for his usual resting activity.  
His medications were unchanged.  Physical examination 
revealed decreased breath sounds bilaterally, as well as 
marked bronchospasm with forced expiration.  There were no 
rales or rhonchi.  The diagnosis was moderately severe 
bronchial asthma.  

The May 1999 examination report indicated that the veteran 
failed to report for PFTs scheduled later in May 1999 and in 
June 1999.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bronchial asthma is evaluated as 60 percent 
disabling under Diagnostic Code (Code) 6602.  38 C.F.R. § 
4.97.  During the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of respiratory 
disorders, effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to October 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of October 7, 1996, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.

The Board observes that the RO addressed both the old and the 
new versions of the rating criteria in its October 1997 
supplemental statement of the case, as well as the March 1998 
rating decision.  Therefore, the Board may consider each 
version of the regulations without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   

Under the previous version of the rating criteria, a 60 
percent evaluation is in order when bronchial asthma is 
severe, with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, or when more than light 
manual labor is precluded.  A 100 percent rating is warranted 
when asthma is pronounced, with very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Code 6602 (in 
effect prior to October 7, 1996).  

Under the amended regulations, a 60 percent rating is 
assigned when the forced expiratory volume in one second 
(FEV-1) is 40- to 55-percent predicted, or; the ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) is 40 to 55 percent, or; the veteran 
requires at least monthly visits to a physician for required 
care of exacerbations, or; the veteran requires intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is in 
order when FEV-1 is less than 40-percent predicted, or; when 
FEV-1/FVC is less than 40 percent, or; when the veteran has 
more than one attack per week with episodes of respiratory 
failure, or; the veteran requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive 
medications.   

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 60 percent, under either version of the 
regulations.  Both before and as of October 7, 1996, the 
evidence of record shows only minor fluctuations in weight 
and no evidence of other evidence of severe health impairment 
due to asthma.  Moreover, the record does not show the 
occurrence of very frequent asthma attacks or any severe 
dyspnea.  Therefore, the disability picture from the service-
connected asthma both before and as of October 7, 1996, does 
not more nearly approximate the criteria for a 100 percent 
rating under the previous version Code 6602.  38 C.F.R. § 
4.7.    

Similarly, the Board finds that the disability picture does 
not more closely resemble the rating criteria for a 100 
percent rating as set forth in the amended rating criteria 
for Code 6602 effective as of October 7, 1996. Id.  
Specifically, the July 1997 PFTs, which revealed pre-
bronchodilator values of FEV-1 of 64 percent predicted and 
FEV-1/FVC of 65 percent.  The Board emphasizes that more 
recent PFT data is available due to the veteran's failure to 
report for scheduled testing.  In addition, although the 
veteran used inhaled steroidal medication, as well as 
occasional courses of oral steroids, there is no evidence 
that the veteran requires daily systemic corticosteroids or 
immuno-suppressive medication.  Also, the evidence does not 
reflect weekly or more frequent asthma attacks with episodes 
of respiratory failure.      

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  Specifically, the evidence shows that the 
veteran has required only one hospitalization and has, 
despite his assertions, been able to secure and maintain 
employment.  

In summary, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
60 percent for bronchial asthma.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.97, 
Code 6602 (1999); 38 C.F.R. § 4.97, Code 6602 (1996).  


ORDER

An initial disability rating greater than 60 percent for 
bronchial asthma is denied. 



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

